ITEMID: 001-87280
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MATVIYETS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1926 and lives in Voronezh.
5. The applicant is a veteran of World War II. Under domestic law the State must subsidise his car’s running costs. Not having received the subsidy in 1996–99, the applicant applied to a court.
6. On 29 May 2001 the Tsentralnyi District Court of Voronezh awarded the applicant 3,666.67 Russian roubles against a regional authority. On 8 June 2001 the judgment became binding, and on 8 May 2007 it was enforced.
7. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a judgment must be enforced within two months.
VIOLATED_ARTICLES: 6
